DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as dependent claims 2-11 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “bandless oval neckline”, which is vague and indefinite. It is unclear how the garment is bandless. Figs. 1-4 and Page 5, lines 12-14 show and describe a neckline (18) defined by a collar (19). Therefore, the limitation is unclear. For the purposes of examination, the examiner will interpret the claim as lacking a hem with a drawstring.
Claim 1 recited the limitation, “tail flaps wherein the flaps are stitched to a main body panel forming a four-piece garment”, which is vague and indefinite. It is unclear how the garment can be a one-piece garment, as recited in the preamble, while also being a four piece garment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman; Marlene (US 5271211 A; hereinafter Newman) in view of VAN RIEL ANTONIUS (EP 2324706 A1; hereinafter Van Riel Anontius).
Regarding claim 1 Newman teaches:
A front open oval neckline centered over a horse's neck. (See Fig. 1 #26, 38); (Col. 4, lines 5-9)
A bib-tab portion extending from the front open oval neckline through front legs to an under-belly panel of the garment. (See Fig. 5 #32, 34); (Col. 3, lines 38-50) 
Two main side tabs on the bib-tab portion where each side tab provides a securing means. (See Fig. 7 #62, 52);(Col. 4, lines 41-53)
Four positioned openings for each leg when secured on the horse to allow leg movement during walking or grazing. (See Fig. 7 #120, 130); (Col. 7, lines 50-51) 
Wherein the garment forms a vest with fabric covering a horse torso. (Col. 2, lines 2-11)
Newman does not explicitly teach a bandless oval neckline, wherein the neckline lacks a hem with a drawstring in the embodiment comprising the bib-tab portion (#32, 34). However, in a separate embodiment Newman discloses an elastic collar instead of a drawstring (See Fig. 7 #234); (Col. 9, lines 18-21). It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the neckline of Newman to include the feature of a bandless oval neckline lacking a hem with a drawstring in order to gain the advantages of improved comfort and securement. 
Newman does not teach. Van Riel Anontius teaches:
A one-piece garment for a horse. (See Fig. 1 #25); (page 3) The resting on the horse 10 horse blanket 25 has in its front region on a neckline 15, which merges into front breast lobes 16, which are executed in resting on the horse ceiling with a mutual overlap and can be closed by a front Begurtung 17, so that the Ceiling in the area of the forehand of the --> Horse is closed. 
Tail flaps wherein the flaps are stitched to a main body panel forming a four-piece garment to allow complete hind quarter overlap for opening and closing during tail movement. (See Fig. 3 #16,18, 23, 25); (page 3) The rear end edges 23 of the side tabs 21 have such a course in the upper tail region 14, --> that when lifting the tail, the overlapping side tabs 21 jump up or split, so that there is no impairment of the horse 10 in apples.
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the garment of Newman to incorporate the teachings of Van Riel Anontius in order to gain the advantages of enhanced rear protection while also providing a garment that is simple to deploy, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 2 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 1. Newman further teaches:
The front open oval neckline contains a collar. (See Fig. 7 #228, 234); (Col. 9, lines 7-9)
Regarding claim 3 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 2. Newman further teaches:
The collar is mesh or polyester fabric. (See Fig. 8 #228, 234); (Col. 4, lines 0-4)
The examiner notes that the entire body portion of Newman 22, which includes the collar, may be formed of a mesh material, and therefore meets the claim.
Regarding claim 4 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 2. Newman further teaches:
Wherein the collar has a fabric outer portion and a mesh inner portion. (See Fig. 8 #228, 234); (Col. 4, lines 5-10) 
The examiner notes that the outer portion of the collar is formed by a stretchable band of elastic material, for example, Spandex, and therefore meets the fabric outer portion. Newman does not explicitly teach wherein the inner portion is mesh. However, Newman does disclose that the entire body portion may be formed of a mesh fabric (Col. 4, lines 0-4). Therefore, it would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the inner portion of Newman to be mesh in order to gain the advantages of improved breathability.
Regarding claim 5 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 4. Newman further teaches:
The front open oval neckline has a securing clip to allow close-fitting around the horse’s neck. (See Fig. 8 #236A-B); (Col. 9, lines 22-28)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Van Riel Anontius, further in view of Buehner; Jan Antoinette (US 20080110414 A1; hereinafter Buehner).
Regarding claim 6 Newman, as shown above, discloses all of the limitations of claim 5. Newman does not teach. Buehner teaches:
Containing a pocket bag on inner side of the center bib-tab. (See Fig. 5 #32); [0023]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the bib tab of Newman and Van Riel Anontius to include a pocket on the inner side, as shown by Buehner in order to gain the advantages of enhanced pet comfort. Newman in view of Van Riel Anontius and Buehner does not disclose wherein the pocket is for storing the folded bib-tab. However, this is intended use of the device. Since the prior art device is capable of performing the intended use, it meets the claim.  Buehner discloses pet garments commonly used for dogs and horses.
Regarding claim 7 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 1. Newman further teaches:
Wherein the two side tabs are a hook-and-loop fastener. (See Fig. 7 #52,62);(Col. 4, lines 41-53)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Van Riel Anontius, further in view of Harada; Makoto (US 20070204808 A1; hereinafter Harada).
Regarding claim 8 Newman, in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 1. Newman, in view of Van Riel Anontius does not teach. Harada teaches:
A mushroom shaped head fastener. (See Fig. 1 #4, 6); [0014]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the hook-and-loop fastener of Newman as modified by Van Riel Anontius to be mushroom shaped, as disclosed by Harada, in order to gain the advantages of providing more grip surface area for easier removal, and since it would have been a matter of design choice as an obvious change in shape.
Claims 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Llamas; Sandra A. (US 5361563 A; hereinafter Llamas).
Regarding claims 9-10 Newman, in view of Van Riel Anontius as shown above, discloses all of the limitations of claim 7. Newman in view of Van Riel Anontius does not explicitly teach. Llamas teaches:
Having side release hardware on the under-belly panel to first secure garment. (See Fig. 8 #42, 46); (Col. 4, lines 15-18)
Plastic safety male/female compression clips. (See Fig. 8 #42, 46); (Col. 4, lines 15-18)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the garment of Newman in view of Van Riel Anontius to include side release hardware consisting of plastic male/female compression clips, as shown by Llamas in order to gain the advantages of a more snug fitting garment.
Regarding claim 12 Newman in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 4. Newman further teaches:
Quilted or non-quilted fabric. (Col. 2, lines 0-9)
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Hathcock, H. Glen (US 20050126134 A1; hereinafter Hathcock).
Regarding claim 13 Newman, as shown above, discloses all of the limitations of claim 1. Newman does not teach. Hathcock teaches:
Materials of different weights. [0032]
Newman in view of Van Riel Anontius in view of Hathcock does not teach an approximately 200 to 1200 weight nylon or polyester denier. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the garment of Newman in view of Van Riel Anontius and Hathcock to include a nylon or polyester denier of approximately 200 to 1200 weight in order to suit the needs of use (pasture blanket, stable blanket, etc…) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, applicant has not disclosed the weight to be critical to the invention, and has stated any fabric or weight known in the art may be used (page 7).
Regarding claim 14 Newman in view of Van Riel Anontius, as shown above, discloses all of the limitations of claim 1. Newman in view of Van Riel Anontius does not teach. Hathcock teaches:
Blanket is sized according to the horse. [0005]
Newman in view of Van Riel Anontius, in view of  Hathcock does not teach having a length of approximately 30 to 80 inches and a width across a heart girth from approximately 20 inches to 64 inches. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the garment of Newman in view of Van Riel Anontius and Hathcock to include a blanket having a length of approximately 30 to 80 inches and a width across a heart girth from approximately 20 inches to 64 inches in order to suit a variety of horses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, applicant has not disclosed the specific measurements solve any stated problem, and that the blanket would fit most horses, ponies, and foals (page 3).
Regarding claim 15 Newman, in view of Van Riel Anontius as shown above, discloses all of the limitations of claim 1. Newman in view of Van Riel Anontius does not explicitly teach. Llamas teaches:
Further having polyester insulation. (Col. 4, lines 63-68 and Col. 5, lines 0-8)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the garment of Newman in view of Van Riel Anontius to include polyester insulation, as shown by Llamas, in order to gain the advantages of enhanced comfort and protection.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of  Van Riel Anontius, further in view of Wallen; Charles E. (US 0227328 A; hereinafter Wallen).
Regarding claim 16 Newman in view of  Van Riel Anontius, as shown above, discloses all of the limitations of claim 1. Newman in view of  Van Riel Anontius does not teach. Wallen teaches:
Flexible gussets at the hips to allow a hind limb to have proper range of motion during walking or grazing. (See Fig. 1, D); (lines 55-61)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the garment of Newman in view of  Van Riel Anontius to include flexible gussets at the hips, as shown by Wallen, in order to gain the advantages of freedom of movement.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one-piece neckline) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“Applicant has amended independent claim 1 to include a "bandless" oval neckline where the neckline does not include a drawstring”. However, this amendment is unclear. The drawings and disclosure of the instant invention show and describe a collar portion defining a neckline (See Fig. 2 #19); (page 5). Therefore, insofar as the device of the instant invention is “bandless” so is Newman, since Newman discloses that a collar may be used instead of a hem containing a drawstring.
In response to applicant's argument that the pocket of Buehner is for storing a heating pad and not for storing the bib-tab, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argued that the tail flaps of the instant invention form a 4 piece tail flap section. This is not found persuasive. First, it appears that there are only 2 tail flaps shown in Fig. 3 #34, 35. The specification does not describe a 4 piece tail flap construction. Second, portions of the tail, when in use by the instant invention, would also be exposed to the environment. Claim 1 merely requires that the overlapping tail flap portions allow complete hind quarter overlap for opening and closing during tail movement, which the prior art of Van Riel Anontius meets (see rejection above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644